IIoke, J.,
concurring: As at present advised, I incline to the opinion that mental anguish cannot in itself properly be made the basis of a separate and .distinct cause of action, but is only an element of damages allowable in a certain • class of cases. In the present instance I consider this and the other action for negligent delay in shipment of goods permit such recovery, in the discretion of the jury, and I find no plea or evidence tending to show that any sum has been paid or accepted in satisfaction of plaintiff’s claim.